Case 2:14-cv-00437-SPC-NPM Document 161-3 Filed 03/12/20 Page 1 of 14 PageID 3558




                              UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION


     UNITED STATES OF AMERICA ex rel.
     ANGELA D' ANNA,
                                                            CIVIL ACTION FILE
                                    Relator,                NO. 2:14-CV-437- FtM-38NPM
     vs.

     LEE MEMORIAL HEALTH SYSTEM d/b/a                      [FALSE CLAIMS ACT- QUITAMJ
     LEE MEMORIAL HOSPITAL, a/k/a
     HEAL THP ARK MEDICAL CENTER, a/k/a
     GULF COAST MEDICAL CENTER, a/k/a
     CAPE CORAL HO SPITAL, a/k/a LEE
     PHYSICIAN GROUP agent of LEE HEALTH;
     and

     CAPE MEMORIAL HOSPITAL, INC. d/b/a
     CAPE CORAL HOS PIT AL,

                                   Defendants.



    RELATOR'S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO
                         DEFENDANT LEE HEALTH

             Relator Angela D' Anna, pursuant to Rules 26 and 34 of the Federal Rules of Civil

    Procedure, hereby requests that Defendants, answer the following 'Requests" separately

    and fully in writing, and produce, and permit inspection and/or copying of the following

    documents in Defendants' possession, custody or control within thirty (30) days of service at

    the offices of the same upon it upon George F. Carpinello at the offices ofBoies Schiller Flexner

    LLP, 30 South Pearl Street, 11th Floor Albany, NY 12207.

           These requests are deemed to be continuing in nature to the extent permitted by Federal

  Rule of Civil Procedure 26( e). Pursuant to such rule, RELA TOR makes the demand upon

  Defendants that if at any later date Defendants obtains additional documents different from

                                                                                          EXHIBIT
                                                                                                        exhibitsticker.com




                                                                                               3
Case 2:14-cv-00437-SPC-NPM Document 161-3 Filed 03/12/20 Page 2 of 14 PageID 3559




   the documents produced in response to these requests, Defendants promptly produce and serve

   a copy of the same upon counsel for RELA TOR within the time permitted by law.

                                DEFINITIONS & INSTRUCTIONS

            1.      The term "control" is to be interpreted in the broadest sense permissible.

    Without limiting the term, a document is deemed to be within your control if you have

    ownership, possession or custody of the Document, or the right to secure the document or

    copy thereof from any person or public or private entity having physical possession thereof,

    including any Documents in the possession of former employees or agents generated in the

    course of his or her work as an employee or agent.

           2.      ''Defendants" is intended to and shall embrace and include, Defendants Lee

    Memorial Health System d/b/a Lee Health, d/b/a Lee Memorial Hospital, a/k/a Healthpark

    Medical Center, a/k/a Gulf Coast Medical Center, a/k/a Lee Physician Group, and Cape

    Memorial Hospital, Inc. d/b/a Cape Coral Hospital.

            3.     "Government" as used herein, "Government" shall include the United States

    Department of Justice, (including any U.S. Attorney's Office, Federal Bureau oflnvestigation

    or any other office of any kind within the United States Department of Justice), the United

    States Department of Health and Human Services (including the Centers for Medicare and

    Medicaid Services or any other office of any kind within the United States Department of

    Health and Human Services) and any other agency or branch of the United States Government,

    or any of their representatives or contractors.

           4.      "Document" shall mean any tangible thing or mechanical or electronic record,

    or other form of data compilation upon which information has been stored, recorded or

    communicated in your custody, control or possession or of which you have knowledge,


                                                      2
Case 2:14-cv-00437-SPC-NPM Document 161-3 Filed 03/12/20 Page 3 of 14 PageID 3560




     including without limitation, letters, correspondence, e-mails, text messages, invoices,

    contracts, agreements, purchase orders, memoranda, tapes, stenographical and handwritten

    notes, microfilm, bulletins, circulars, pamphlets, post cards, canceled checks, money orders,

    posters,      studies,    reports,   notices,       diaries,   summaries,   books,     messages,

    instructions, pictures, film, graphs, statistical compilations, magnetic discs, records and tapes

    and other media, computer cards, tapes, printouts, reports and other machine readable records

    and data, sound recordings, academic diplomas, certificates issued by professional

    organizations, licenses, and every draft or copy of a document which is not identical to the

    original or which draft or copy contains any commentary or notation whatsoever that does not

    appear on the original.

           5.       ''Entity" or "entities" shall mean any corporation, corporate form (such as a

    limited partnership, limited liability partnership, or limited liability company), parent

    company, affiliate subsidiary, partner, member, venture, partnership, or any other structure

    (or a chain of successive entities) that conducts business, has conducted business, or

    anticipates conducting business.

           6.       ''FDA" refers to the United States Food & Drug Administration, any

    committee, subcommittee, or advisory committee thereto, and any person, employee, or agent

    of the FDA.

           7.       ''Healthcare provider" means any doctor, physician, surgeon, pharmacist,

   hospital, clinic, center, physician's office, infirmary, medical or diagnostic laboratory, medical

   practice, or other facility that provides medical care or medical advice, and any pharmacy,

   x-ray department, radiology department, laboratory, oncology center, physical therapist or

   physical therapy department, rehabilitation specialist, chiropractor, or other persons or entities


                                                    3
Case 2:14-cv-00437-SPC-NPM Document 161-3 Filed 03/12/20 Page 4 of 14 PageID 3561




    involved in diagnosis, care, or treatment of patients.

            8.      "Infonnation" soould be construed in the broadest possible sense. It is

    intended reference both facts and applicable principles.      This term should not be construed

    to be limited by any method of acquisition or compilation and should, therefore,                 be

    construed to include oral information as well as documents.

            9.      "Lee Health," as used herein, "Lee Health" is intended to and shall embrace and

    include, in addition to Defendant Lee Memorial Health System d/b/a Lee Health, d/b/a Lee Memorial

    Hospital, a/k/a Healthpark Medical Center, a/k/a Gulf Coast Medical Center, Cape Coral Hospital,

    a/k/a Lee Physician Group, all of their trustees, board members, shareholders, managers, partners,

    owners, subsidiaries, affiliates, agents, servants, employees, independent contractors, private

    investigators, accountants, and attorneys and others who are in a position of confidence or who may

    have obtained information for or on its behalf.

            10.    The term "possession" as it pertains to e-mails, includes e-mails contained in

    electronic directories including "deleted" e-mails which have not been permanently deleted,

    "sent" e-mails, and "received" e-mails, including e-mails contained in all subdirectories

    irrespective of the title of such subdirectories. The term ''possession" as it pertains to web-

    sites, includes electronic content that is posted either publicly or privately on web-sites now or

   previously in your possession, custody or control.

            11.    These Requests apply to all Documents in your possession, custody, or control

   regardless of their location and regardless of whether such Documents are held by your

   agents, employees, representatives, attorneys, or any other person or entity acting for or on

   your behalf. A Document shall be deemed to be within Your control if You have the right to

   secure the document or a copy of the Document from another person having possession or


                                                      4
Case 2:14-cv-00437-SPC-NPM Document 161-3 Filed 03/12/20 Page 5 of 14 PageID 3562




    custody of the Document.

             12.   In providing the Documents called for by these Requests, You are requested to

    produce them as they are kept in the usual course of business or organize and label them

    to correspond with the categories to which they relate.

            13.    Documents that cannot be legibly copied should be produced in their original

    form.

            14.    All non-identical copies of every Document sought shall be separately

    produced.

            15.    All Documents produced in response to an individual Request shall be

    physically segregated from Documents produced in response to any other Requests, and the

    Request to which they are responsive shall be specifically identified. If a document 1s

    responsive to more than one Request, each of the Requests to which the Document is

    responsive shall be specified.

            16.    In producing the Documents, all Documents which are physically attached to

    each other shall be left so attached. Documents which are segregated or separated from

    other Documents, whether by inclusion in binders, files, subfiles, or by use of dividers,

   tabs, or other methods, shall be left so segregated or separated. Documents shall be

   retained in the order in which they were maintained in the file where found.

            17.    Each paragraph and subparagraph of these Requests should be construed

   independently and no other paragraph or subparagraph shall be referred to or relied on for

   the purpose of limiting the scope.

            18.    Ifin answering these Requests You claim any ambiguity in interpreting either




                                                 5
Case 2:14-cv-00437-SPC-NPM Document 161-3 Filed 03/12/20 Page 6 of 14 PageID 3563




    an individual request or a definition or instruction applicable thereto, such claims shall not be

    utilized by You as a basis for refusing to respond, but there shall be set forth as part of the

    response the language deemed to be ambiguous and the interpretation chosen or used in

    responding .

            19.     All designated Documents are to be taken as including all attachments and

    enclosures.    If any portion of a Document is responsive to a Request, the entire Document

    should be produced. If Documents responsive to this Request are normally kept in a file or

    other folder, also produce that file or folder.

            20.     Unless otherwise stated in connection with a specific Request, these Requests

    are for the time period from January 1, 2004 to the present.

           21.      The terms defined above and the individual requests should be construed broadly

    to the fullest extent of their meaning in a good-faith effort to comply with the Federal Rules

    of Civil Procedure governing discovery.

           22.      Unless words or terms have been given a specific definition herein, each word

    or term used herein shall be given its usual and customary dictionary definition, except where

    such words have a usual custom and usage definition in Your trade or industry, in which case

   they shall be interpreted in accordance with such usual custom and usage definition of which

   You are aware.

           23.      For purposes of interpreting the scope of these Requests, the terms used shall

   be given their most expansive and inclusive interpretation. This includes:

                    a.     "any," "all," "each," or "every" shall mean "any, all, each and every";

                    b.     "and" and "or" shall mean "and/or" and shall be construed either




                                                      6
Case 2:14-cv-00437-SPC-NPM Document 161-3 Filed 03/12/20 Page 7 of 14 PageID 3564




                           disjunctively or conjunctively as necessary to bring within the scope of

                           the discovery request all responses that might otherwise be construed

                           to be outside of its scope;

                    c.     "including," shall mean "including but not limited to";

                   d.      the singular form of any word shall include the plural, and the plural

                           form shall include the singular;

                   e.      each verb shall include all ofits tenses; and

                   f       each pronoun shall apply to the male, female, and neutral genders.

          24.      If any responsive Documents are withheld or redacted under a claim of

   attorney-client privilege, attorney work-product doctrine, or any other privilege or immunity

   from discovery, You are requested to provide a privilege log including the following

   information, in sufficient detail to permit adjudication of the validity of the claim: (1) the

   nature of the privilege being asserted or other rule relied upon, and the facts supporting Your

   assertion thereof; (2) the party who is asserting the privilege; and (3) the following

   information about each purportedly privileged document: (a) the author, primary addressee,

   and secondary addressees or persons copied, including the relationship of those persons to any

   party in this litigation and/or the author of the Document (unless otherwise apparent); (b) a

   description sufficient to identify the type, subject matter, and purpose of the Document; (c)

   all persons to whom its contents have been disclosed; (d) the date the Document was prepared,

   the date the Document bears, the date the Document was sent, and the date the Document was

   received; and (e) a description of the custodian of the Document.

          25.     Ifa portion of any responsive Document is withheld under a claim of privilege

   pursuant to the preceding instruction, any non-privileged portion of such Document must be


                                                  7
Case 2:14-cv-00437-SPC-NPM Document 161-3 Filed 03/12/20 Page 8 of 14 PageID 3565




   produced with the portion claimed to be privileged redacted.

           26.      Identify all responsive Documents that have been lost, discarded, or destroyed.

   In so doing, state the type of document, its date, the approximate date it was lost, discarded,

   or destroyed, and the identity of each person having knowledge of the contents thereof, including

   the name, address and telephone number of each such person.

           27.     These Requests are continuing in nature. In the event you become aware

   of or acquire possession, custody, or control of additional responsive Documents, you shall

   promptly produce such additional Documents for inspection and copying. It is requested

   that a supplemental response shall be served no later than 14 days after the discovery of

   additional, responsive Documents or information, and in no event shall any supplemental

   response be served later than the day before the first day of trial.

                                 REQUESTS FOR PRODUCTION

            1.    All Documents and things identified in Lee Health's answers or responses to each

    and every set of Relator's Requests for Admissions to Lee Health, and all documents and things

    upon which Lee Health relied in preparing such answers or responses.

            2.      All Documents Lee Health received from or provided to the Government in

    connection with Relator's complaints filed in this action or in connection with any inquiry or

    investigation the Government has made since August 8, 2014 concerning any of the allegations

    in Relator's complaints filed in this action.

            3.      All Documents relating to Lee Health's compensation to neurosurgeons

    employed by Lee Health.

            4.     All Documents relating to Lee Health's submission of claims for compensation



                                                    8
Case 2:14-cv-00437-SPC-NPM Document 161-3 Filed 03/12/20 Page 9 of 14 PageID 3566




     to any Government payor for medical care provided to patients who were treated by any

     neurosurgeons employed by Lee Health.

              5.     All studies, audits, or analyses performed by or on behalf of Lee Health relating

    to compensation paid to neurosurgeons employed by Lee Health, including whether such

    compensation was at fair market value or was commercially reasonable.

              6.     All certificates or statements of any kind made by Lee Health to any Government

    entity that Lee Health was submitting reports or requests for payment to, that stated that such

    reports or requests were true, accurate, correct, complete, or complied with all applicable laws,

    rules or regulations, insofar as such certification or statement related in any way to patients

    treated by neurosurgeons employed by Lee Health.

              7.     All Documents relating to relative Value Units (RVUs) credited or assigned to

    neurosurgeons employed by Lee Memorial and the methodology by which those RVUs were

    signed.

              8.     All contracts, including drafts of contracts, relating to compensation paid to

    neurosurgeons employed by Lee Memorial.

              9.     All organizational charts for Lee Health.

              10.    All Documents which show a curriculum vitae for any neurosurgeon employed

    by Lee Health.

              I l.   All Documents comprising W-2s and or 1099s for each neurosurgeon employed

    by Lee Health.

              12.    All minutes, notes, or other Documents relating to any meetings pertaining to




                                                    9
Case 2:14-cv-00437-SPC-NPM Document 161-3 Filed 03/12/20 Page 10 of 14 PageID 3567




     compensation paid to the neurosurgeons employed by Lee Health.

             13.    All employee handbooks or other documents describing employee benefits

     provided by Lee Hospital to any part-time or full-time employees.

             14.    All Documents relating to any community need assessments, medical staffing

     plans, or relating in any way to physician need areas that physician surpluses or shortages, and

     analyzing where to concentrate physician recruiting efforts.

             15.    All Documents relating to any complaints or proceedings concerning patient

     care at Lee Memorial, as such care relates to any patients treated by any of the neurosurgeons

     employed by Lee Health.

            16.     All Documents relating to any compliance concerns for each neurosurgeon

     employed by Lee Health, including, but not limited to, coding reviews, procedure compliance

     reviews and any other compliance reports.

            17.     All Documents relating to any performance evaluation of any of the

     neurosurgeons employed by Lee Health.

            18.    All Documents relating to any administrative duties undertaken by any

     neurosurgeons employed by Lee Health, including time records, copies of work product created

    or reviewed by the neurosurgeons, evidence of meeting attendance, including meeting minutes,

    and all other documents relating to administrative duties performed by such neurosurgeons.

            19.    All Documents relating to any annual hospital departmental financial statements

    showing revenues and expenses relating to Lee Health's neurosurgery program.

            20 .   All form 990s filed by Lee Health for the years 2004 to present.




                                                  10
Case 2:14-cv-00437-SPC-NPM Document 161-3 Filed 03/12/20 Page 11 of 14 PageID 3568




              2 1.     All Documents relating to Lee Health's needs assessment or other documents

     relating to Lee Health's consideration of hiring additional neurosurgeons or purchasing

     neurosurgery practices .

              ..,..,   All Documents relating to strategic planning, including, but not limited to,

     budgets, market studies, long-term planning goals, as such relates to neurosurgery.

             ')"'
             --'·      All Documents relating to annual cost reports submitted to Medicare or

     Medicaid for the years 2004 to present.

             24.       All Documents relating to any analysis by or for Lee Hospital concerning

     physicians' contributions to Lee Memorial's profits, including, but not limited to, contribution

     of margin analyses, physician admissions statistics, physician surgery statistics, and all other

     referral factor reports.

             25 .      All Documents relating to whether Lee Health has either destroyed or disposed

     of any Documents, books of account, memoranda, or other records relating to any of the

     allegations in Relator's Complaints filed in this action, including all Documents relating to the

     date Documents or records were destroyed, reasons for destroying, and name and address of

    person destroying.

             26.       Copies of any and all written policies for the retention of Documents which were

    in force at any time at Lee Health during the time period of August 9, 2004 to the present.

             27.       Copies of any and all written policies for the destruction of Documents which

    were in force at any time at Lee Health during the time period of August 9, 2004 to the present.

             2 8.      With respect to each witness who is expected to provide expert testimony on Lee




                                                     11
Case 2:14-cv-00437-SPC-NPM Document 161-3 Filed 03/12/20 Page 12 of 14 PageID 3569




     Health's behalf and with respect to each expert or consultant who prepared Documents provided

     to the Government referenced in Request No. 2 above, please provide the following:

                   (a)      all resumes, curricula vitae or similar documents relating the educational

                         background and qualifications of each such expert witness or consultant;

                   (b)      all materials furnished to each such expert witness or consultant;

                   (c)      a list of every lawsuit in which each such expert witness or consultant has

                     testified at trial in the preceding ten years (providing the caption or style of the

                     case, the case number and court in which the case is pending, the part on whose

                     behalf the witness testified, and the attorney for each party);

                   (d)      a list of every lawsuit in which each such expert witness or consultant has

                     testified by way of deposition in the preceding ten years (providing the caption

                     or style of the case, the case number and court in which the case is pending,

                     the part on whose behalf the witness testified, and the attorney for each party);

                   (e)      any correspondence between Lee Health or its counsel and each such

                     expert witness or consultant, including any e-mails;

                   (f)      all Documents prepared by or relied upon by each such expert witness or

                     consultant for Lee Health;

                   (g)      all Documents, studies, tests, reports, treatises, articles, books, or their

                     authority reviewed, examined, read, studied, seen or prepared by each of the

                     experts with whom you consulted and relied upon by that expert in formulation

                     of his or her opinion.




                                                     12
Case 2:14-cv-00437-SPC-NPM Document 161-3 Filed 03/12/20 Page 13 of 14 PageID 3570




   This 14th day of August, 2019.
                                       BOIESz       L;   R FLEXNER, LLP


                                      George F.  Carp~                  Hae Vice)
                                      Teresa A. Monroe (Admitted Pro Hae Vice)
                                      30 South Pearl Street, 11th Floor
                                      Albany, NY 12207
                                      Tel: (518) 434-0600
                                      Fax: (518) 434-0665
                                      Email: gcarpinello@bsfllp.com
                                              tmonroe@bsfllp.com

                                      Karen C. Dyer
                                      Florida Bar No. 716324
                                      121 South Orange Avenue, Suite 840N
                                      Orlando, FL 32801
                                      Tel: (407) 425-7118
                                      Fax: (407) 425-7047
                                      Email: kdyer@bsfllp.com

                                      WILBANKS & GOUINLOCK, LLP

                                      Madan B. Wilbanks (Admitted Pro Hae Vice)
                                      Susan S. Gouinlock (Admitted Pro Hae Vice)
                                      3414 Peachtree Rd NE, Suite 725
                                      Atlanta, GA 30326
                                      Tel: (404) 842-1075
                                      Fax: (404) 842-0559
                                      Email: mbw@wilbanksgouinlock.com
                                              ssg@wilbanksgouinlock.com

                                      WITHROW, MCQUADE & OLSEN, LLP

                                      Scott C. Withrow (Admitted Pro Hae Vice)
                                      3379 Peachtree Road, Suite 970
                                      Atlanta, GA 30326
                                      Tel: (404) 814-0037
                                      Fax: (404) 814-0009
                                      Email: swithrow@wmolaw.com

                                     Attorneys for Relator-PlaintiffAngela D 'Anna




                                        13
Case 2:14-cv-00437-SPC-NPM Document 161-3 Filed 03/12/20 Page 14 of 14 PageID 3571




                                     CERTIFICATE OF SERVICE

           I, the undersigned, hereby certify that I am, and at all times hereinafter mentioned, was

    more than 18 years of age, and that this day I served a copy of the foregoing RELATOR' s FIRST

    SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS TO DEFENDANT via electronic mail and first

    class mail, postage prepaid, upon:

    Timothy W. Feeley, Esquire, Trial Counsel       David A. French, Esquire, Trial Counsel
    (Admitted Pro Hae Vice)                         (Admitted Pro Hae Vice)
    Hall Render Killian Heath & Lyman, PC           Hall Render Killian Heath & Lyman, PLLC
    111 E. Kilbourn Ave., Ste. 1300                 201 W. Big Beaver Road, Suite 1200
    Milwaukee, WI 53202                             Columbia Center
    Telephone: (414) 721-0461                       Troy, MI 48084
    Email: tfeeley@hallrender.com                   Telephone: (248) 457-7813
                                                    Email: dfrench@hallrender.com

    Elinor E. Baxter, Esquire                      David B. Honig, Esquire, Trial Counsel
    Florida Bar No. 981710                         Florida Bar No. 705446
    The Law Office of Elinor Baxter, PLLC          Hall Render Killian Heath & Lyman, PC
    47 South Palm Avenue, Suite 201                500 N. Meridian Street, Suite 400
    Sarasota, Florida 34236                        Indianapolis, IN 46204
    Telephone: (239) 405-7863                      Telephone: (317) 633-4884
    E-mail: ebaxter@baxterlawpl.net                Email: dhonig@hallrender.com



   This 14th day of August, 2019.

                                                Isl George F Carpinello
                                                George F. Carpinello




                                                   14
